

116 HR 4197 IH: Revitalizing Cities Through Parks Enhancement Act
U.S. House of Representatives
2019-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4197IN THE HOUSE OF REPRESENTATIVESAugust 20, 2019Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Secretary of Housing and Urban Development to make grants to nonprofit community
			 organizations for the development of open space on municipally owned
			 vacant lots in urban areas.
	
 1.Short titleThis Act may be cited as the Revitalizing Cities Through Parks Enhancement Act. 2.Congressional findingsThe Congress finds that—
 (1)open spaces and community parks are a critically important portion of urban infrastructure; (2)many inner-city areas suffer from a lack of public open space for community residents to use for recreation, social interaction, and relief from dense urban conditions;
 (3)vacant lots, many in public ownership as a result of tax foreclosures, are common in inner-city areas;
 (4)the recent economic recession substantially increased the number of such vacant lots; (5)such lots often become drug trafficking areas, thereby decreasing the value of surrounding property and leading to higher crime rates in inner-city areas; and
 (6)the refurbishment of such lots, by removing garbage and rubble and creating well-lighted and maintained open spaces and community parks, would establish positive assets for surrounding communities, provide positive outlets for community youth, increase property values, make other types of investment in the communities more attractive, and generally improve the quality of life for residents of the affected communities.
			3.Authority to make grants
 (a)In generalThe Secretary of Housing and Urban Development shall, to the extent amounts are provided in appropriation Acts pursuant to section 13, make grants under this Act to qualified community organizations for establishment of community open space in urban areas.
 (b)AmountThe aggregate amount of any grants made under this Act to any single qualified community organization in any single fiscal year may not exceed $250,000.
 4.Qualified community organizationsA grant under this Act may be made only to a nonprofit organization that— (1)has among its purposes significant activities related to the improvement of the neighborhood, community, or city in which any property that is to be assisted with the grant under this Act is located;
 (2)has a history of serving such neighborhood, community, or city; (3)maintains, through significant representation on the organization's governing board and otherwise, accountability to residents of such neighborhood, community, or city; and
 (4)complies with such standards of financial accountability as the Secretary may require. 5.Use of grant amounts (a)Eligible activitiesAmounts from a grant made under this Act may be used by the recipient of the grant only for costs relating to the establishment of community open space, as follows:
 (1)To develop eligible municipal real property for use as community open space, which shall include design, clearance, demolition, removal, beautification, site improvements, and construction or installation of facilities and improvements for such property.
 (2)To lease or otherwise obtain the use of eligible municipal real property for establishment of community open space.
 (3)To maintain community open space. (4)To cover other administrative costs related to the establishment, development, maintenance, administration, insurance, or management of the community open space, except that not more than 10 percent of any single grant made under this Act may be used for costs under this paragraph.
 (b)Development plan requirementAmounts from a grant made under this Act may be used by the recipient of a grant only to carry out activities under subsection (a) that are described in the development plan of the recipient approved by the Secretary under section 7 or that are described in an amendment to the development plan approved by the Secretary under section 9.
 (c)Community involvement requirementsA qualified community organization that applies for a grant under this Act shall provide for involvement by interested residents and organizations of the neighborhood, community, or city in which the property to be assisted under the plan is located in—
 (1)establishing the development plan under section 7(b), which shall include— (A)making the proposed development plan available in a manner that, in the determination of the Secretary, provides interested parties a reasonable opportunity to examine its content and to submit comments on the proposed plan; and
 (B)holding one or more public hearings to obtain the views of interested parties regarding the proposed plan; and
 (2)carrying out activities under the development plan, if the qualified community organization is a recipient.
 6.Eligible municipal real propertyAmounts from a grant under this Act may be used for costs under section 5(a) relating to the establishment of community open space only on real property that—
 (1)is owned in fee simple by the unit of general local government in which the property is located; (2)is located in an urban area;
 (3)is free of structures, other than toilet or maintenance facilities for the community open space; and
 (4)is subject to a binding commitment, entered into by the unit of general local government that owns the property and the eligible community organization receiving the grant, that makes the property available for use and improvement under this Act as community open space for a period of not less than 7 years.
			7.Application and development plan
 (a)In generalThe Secretary shall provide for nonprofit organizations to submit applications to the Secretary for grants under this Act in such form and manner as the Secretary may require to carry out the purposes of this Act.
 (b)Development planThe Secretary shall require each application to include a detailed plan for the use of any amounts received from a grant under this Act, which shall include—
 (1)a description of any eligible municipal property that is to be established as community open space using such grant amounts;
 (2)evidence of the ownership of the eligible municipal property and the binding commitment required under section 6(4) for the property;
 (3)a description of the nonprofit organization applying for the grant that is sufficient to allow the Secretary to determine whether such organization is a qualified community organization;
 (4)a description of the activities under section 5(a) to be conducted with amounts from the grant; (5)evidence of any commitments to make assistance (other than assistance under this Act) available for use in developing or maintaining the community open space;
 (6)a description of the need for community open space in the neighborhood or community in which the eligible municipal property is located;
 (7)a description of how the nonprofit organization will provide for the maintenance of the community open space;
 (8)a description of the community participation involved (pursuant to section 5(c)) in establishing the plan, and the provisions made (pursuant to such section) for community participation in developing, maintaining, administering, and managing the community open space;
 (9)a budget specifying all of the estimated costs relating to the project to establish and maintain the community open space; and
 (10)any other information the Secretary considers appropriate to carry out this Act. 8.Selection and grant agreements (a)SelectionFrom among the applications submitted under section 7, the Secretary shall select qualified community organizations to receive grants under this Act pursuant to a competitive selection process. The Secretary shall review all applications received and may select only applications containing development plans that the Secretary approves as feasible and cost-effective pursuant to the competitive selection process.
 (b)Selection criteriaThe competitive selection process referred to in subsection (a) shall be based upon selection criteria, which shall include—
 (1)the extent of community involvement in the establishment, development, maintenance, administration, or management of the community open space;
 (2)the extent of need for community open space in the neighborhood or community in which the eligible municipal property is located;
 (3)the extent to which the development plan for the community open space limits administrative and management costs relating to the community open space; and
 (4)the extent to which commitments have been made providing assistance (other than assistance under this Act) for use in establishing, developing, maintaining, administering, or managing the community open space.
 (c)Grant agreementsThe Secretary shall enter into agreements with each qualified community organization selected to receive a grant under this section as the Secretary considers necessary to ensure that amounts provided under the grant are used in accordance with the requirements of this Act to carry out the development plan approved under section 7 and any amendments to such plan approved under section 9.
 9.Amendments to development plansThe Secretary shall provide for recipients to submit amendments to development plans to the Secretary and for the Secretary to review, and approve or disapprove, such amendments.
		10.Reports
 (a)RecipientsThe Secretary may require each recipient to submit to the Secretary such reports as the Secretary considers appropriate to determine whether the recipient is carrying out the development plan for any community open space for which the grant was made and is complying with the provisions of this Act and any agreements entered into under section 8(c).
 (b)SecretaryThe Secretary shall submit a report to the Congress not less than annually describing the grants made under this Act, the recipients of the grants, and the community open space provided with such grant amounts.
 11.DefinitionsFor purposes of this Act, the following definitions shall apply: (1)Community open spaceThe term community open space means a parcel of real property that is used for open space, park, playground, garden, or other recreational or other similar purposes and is generally open to and available for use by the public.
 (2)Nonprofit organizationThe term nonprofit organization means a private organization that— (A)is organized under State or local laws; and
 (B)has no part of its net earnings inuring to the benefit of any member, shareholder, founder, contributor, or individual.
 (3)Qualified community organizationThe term qualified community organization means a nonprofit organization that complies with the requirements under section 4 to be eligible to receive a grant under this Act.
 (4)RecipientThe term recipient means a qualified community organization that receives a grant under this Act. (5)Urban areaThe term urban area means—
 (A)a city within a standard metropolitan statistical area (as established by the Office of Management and Budget) which is the central city of such area (as defined and used by such Office); or
 (B)a city within such a standard metropolitan statistical area which has a population of 50,000 or more.
 (6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (7)Unit of general local governmentThe term unit of general local government means any city, town, township, county, parish, village, or other general purpose political subdivision of a State.
 (8)StateThe term State means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States.
 12.RegulationsThe Secretary shall issue any regulations necessary to carry out this Act. 13.Authorization of appropriationsThere is authorized to be appropriated for grants under this Act $10,000,000 for each of fiscal years 2021 and 2022.
		